In a proceeding pursuant to CPLR article 78 inter alia to compel respondent to certify and appoint petitioners, in proper order, from the existing civil service eligible list to the permanent position of Court Clerk II, petitioners appeal from a judgment of the Supreme Court, Kings County, entered October 30, 1974, *606which dismissed their petition. Judgment affirmed, without costs or disbursements. We hold that it was within respondent’s authority to promulgate separate and distinct experience requirements for (1) taking the test and (2) appointment from the list (see 22 NYCRR 25.13 [j] [1]). We also hold that petitioners have not satisfied thé experience requirement for appointment to the permanent position of Court Clerk II (see NY Const, art V, § 6; Koso v Greene, 260 NY 491, 495; Matter of Hilsenrad v Miller, 284 NY 445, 450-451). Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.